                      Case 3:18-cv-05945-VC Document 120 Filed 10/28/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                               __________  DistrictofofCalifornia
                                                 Northern District      __________


                 Social Technologies, LLC                       )
                             Plaintiff                          )
                                v.                              )      Case No.    3:18-CV-5945-VC
                          Apple, Inc.                           )
                            Defendant                           )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Social Technologies, LLC                                                                           .


Date:          10/28/2019                                                               /s/ Kathryn Lee Boyd
                                                                                          Attorney’s signature


                                                                                  Kathryn Lee Boyd (SBN#189496)
                                                                                      Printed name and bar number
                                                                            Pierce Bainbridge Beck Price & Hecht LLP
                                                                                  355 S. Grand Ave. 44th Floor
                                                                                     Los Angeles, CA 90071

                                                                                                Address

                                                                                     lboyd@piercebainbridge.com
                                                                                            E-mail address

                                                                                           (213) 262-9333
                                                                                           Telephone number

                                                                                           (213) 279-2008
                                                                                             FAX number
